Citation Nr: 1547668	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  11-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disc disorder, to include as secondary to a service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a low back disc disorder.  A notice of disagreement was received in September 2009.  

Within the September 2009 notice of disagreement, the Veteran requested the Decision Review Officer (DRO) review process.  See September 2009 Notice of Disagreement.  Thereafter, in May 2011, a DRO Officer at the RO conducted a de novo review and issued a statement of the case, which continued the denial of the Veteran's claim.  See May 2011 De Novo Review Statement of the Case.  A timely VA Form 9 was received in May 2011.

In the May 2011 VA Form 9, the Veteran waived a hearing on the appeal.  This appeal is now properly before the Board for appellate consideration.

The Board acknowledges that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND

Entitlement To Service Connection For A Low Back Disc Disorder, To Include As Secondary To A Service-Connected Right Knee Disability 

The Veteran seeks entitlement to service connection for his low back disc disorder.  The Board also notes that, in the alternative, the Veteran's representative recently contended that the Veteran's service-connected right knee disability has either caused or aggravated his low back disc disorder.  See October 2015 Veteran's Representative Statement.  In this regard, the Veteran's representative proffered various medical treatise literature to support the proposition that a lower extremity injury, such as a knee injury, can cause patients to impart added stress on the hips and spine.  Id.  Essentially, the Veteran's representative argued that it is probable that the Veteran's service-connected right knee disability could have forced other areas of the body to compensate, which led to uneven stress on his back, and thus aggravating his low back disc condition.  Id.  

In light of these facts, the Board is of the opinion that a new VA medical examination is warranted that takes into consideration the information proferred within the medical treatise literature for purposes of determining whether his service-connected right knee disability has caused or aggravated his non-service connected low back disc disorder.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's low back disc disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his low back disc disoder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner must be provided the claims folder, access to Virtual VA, VBMS, and a copy of this Remand.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a)  that the Veteran's low back disc disorder was manifested in service or is otherwise medically related to service; and,

b)  that the Veteran's low back disc disorder is proximately due to, the result of, OR aggravated (beyond a natural progression) by his service-connected right-knee disability.

The examiner must offer comments and opinion regarding the medical treatise literature submitted by the Veteran's representative.  See October 2015 Veteran's Representative Statement.

The examiner must note that the submitted medical treatise literature has been reviewed.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as application to this claim.

3.  After the requested development has been completed, the AOJ should re-adjudicate the following issue: 

Entitlement to service connection for a low back disc disorder, to include as secondary to a service-connected right knee disability.

If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.
 
4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




